BRITT, Judge.
Defendant’s sole contention is that the facts found by the trial court are insufficient to support the order adjudging him in contempt. We find no merit in the contention. The court *423found, among other things, that defendant had sold a business that he was engaged in for $24,000, that he had received $10,000 of the money and that the balance of $14,000 was being paid to him at the rate of $1,000 per month. The court further found that defendant is an able-bodied man, able to be gainfully employed, and able to comply with the orders previously entered in this cause. We hold that the findings are sufficient to support the conclusion of law and adjudication that defendant is in contempt of court.
. Affirmed.
Judges Vaughn and Arnold concur.